Citation Nr: 1221242	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  06-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left lower extremity disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2009 and September 2011, the Board remanded this case for further evidentiary development.

The issue has been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA electromyography study in May 2005, which revealed a left L5-S1 radiculopathy and a severe axonal polyneuropathy in the lower limbs.

The Veteran claims his left leg disability is a result of rabies treatment he received in service.  The record includes a VA opinion which addresses the relationship between the rabies treatment and the Veteran's current condition; however, VA opinions of record address another theory of causation which must be addressed.  

A June 2011 VA peripheral nerves examination included that examiner's opinion and rationale that the Veteran's polyneuropathy and radiculopathy are not caused by or a result of his service-connected diabetes mellitus.  The June 2011 VA examiner did not provide any opinion regarding aggravation of the Veteran's left lower extremity disability by his service-connected diabetes mellitus.

The Board remanded the case to obtain an opinion as to whether the claimed disability was due to any incident in service, to include the rabies treatment.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

The claims file is to be returned to the June 2011 VA examiner in order to obtain an adequate opinion regarding secondary service connection, accompanied by complete rationale.

Accordingly, the case is REMANDED for the following:

1.  Return the claims file to the June 2011 VA peripheral nerves examiner.  After reviewing the claims file again, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any left lower extremity disorder was caused by or is aggravated by the Veteran's service-connected diabetes mellitus.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the condition before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and an examination should be rendered by another qualified examiner.

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

